PER CURIAM. This is a Rule 37 appeal. See Ark. R. Crim. P. 37. Appellant William D. Taylor, Sr., moves the court to supplement the record of the Rule 37 proceedings with the record prepared for appeal from the original judgment of conviction in case No. 97-01240. See Taylor v. State, 334 Ark. 339, 974 S.W.2d 454 (1998).  The motion is denied. It is not necessary to consolidate the Rule 37 record with the record of the original trial, because the record of the original trial is already on file with this court. See Dryman v. State, 327 Ark. 375, 938 S.W.2d 825 (1997). It is necessary, though, for the appellant in a Rule 37 appeal to abstract the material portions of the trial record. Id. We note that the record in the Rule 37 appeal was lodged on December 16, 1999, and that appellant has been granted three extensions of time in which to file his brief. The first extension was granted on January 24, 2000, based on the heavy trial schedule of appellant’s counsel. The second extension was granted on February 22, 2000, based on an assertion that appellant’s counsel’s computer had “crashed” and that he had lost the abstract. The third extension was granted March 8, 2000, also based on the computer crash, with the deadline for the brief set for March 23, 2000. This means that appellant’s brief will be filed more than three months after the record was lodged in this appeal. There will be no more extensions for filing the appellant’s brief granted in this case.